Title: To John Adams from Nathanael Greene, 2 June 1776
From: Greene, Nathanael
To: Adams, John


     
      Sir
      Camp on Long Island June 2d—1776
     
     I have just receivd your favor of the 26th of May in answer to mine of the 24th. You must not expect me to be a very exact correspondent, my circumstances will not always admit of it. When I have opportunity I will write you with freedom if any information I can give you should be of service I shall be amply paid. I know your time is too precious to be spent in Answering Letters; but a line from you at all times will be very acceptable, with such intelligence as you are at Liberty to give.
     By your Letter I have the happiness to find you agree with me in sentiment for the establishing a support for those that gets disabled in the Army or militia; but I am sorry to find at the same time, that you are very doubtful of it takeing affect: I could wish the Congress to think seriously of the matter, both with respect to the Justice and utillity of the measure. Is it not inhuman to suffer those that have fought nobly in the cause to be reduced to the necessity of geting a support by common Charity. Does this not millitate with the free and independant principles which we are indeavoring to support? Is it not equitable that the State who receives the benefit should be at the expence? The Community collectively considerd pays nothing more for the establishing a support, than if they do not, for those that get disabled must be supported by the Continent in general or the Provinces in particular. If the Continent establishes no support; by the fee of War some Colonies might be grieviously burthened. I cannot see upon what principle any Colony can encourage the Inhabitants to engage in the Army when the state that employs them refuses a support to the unfortunate. I think it would be right, and just for every Government to furnish their equal proportion of the Troops or contribute to the support of those that are sent by other Colonies.
     Can there be any thing more humiliateing than this consideration to those that are in the Army, or to those that have a mind to come in it than this? If I meet with a misfortune I shall be reduced to the necessity of beging my Bread. Is not this degradeing and distressing a part of the human species that deserves a better fate. On the other hand if there was a support establish’t what confidence would it give to those engag’d, what encouragement to those that are not. Good Policy points out the measure, Humanity calls for it, and Justice claims it at your Hands.
     I apprehend the dispute to be but in its infancy; nothing should be neglected to encourage People to engage, who render those easy contented and happy that are engag’d. Good covering is an Object of the first consideration. I know of nothing that is more discourageing than the want of it, it renders the Troops very uncomfortable and generally unhealthy. A few Troops well accomodated, healthy and spirited will do more service to the state that employs them than a much larger number that are sickly dispirited and discontented. This is the unhappy state of the Army at this time ariseing from the badness of the Tents. His Excellency has order’d every thing to be done to remedy the Evil that is in his power; but before the remedy can take place, the health of the Troops will receive a severe wound.
     From the nature of the dispute and the manner of furnishing the state with Troops too much care cannot be taken of those that engage, other wise some particular Goverments more publick spirited than others may be depopulated.
     Good Officers is the very Soul of an Army, the Activity and Zeal of the Troops entirely depends upon the degree of Animation given them by their Officers. I think it was Sir William Pitts maxim, to pay well and hang well to have a good Army. The Field Officers in general and the Colonels of Regiments in particular think themselves grieviously burthened upon the present establishment; few if any of that Rank that are worth retaining in service will continue, if any dependance is to be made upon the discontent that appears. They say and I believe with too much truth, that their pay and provision will not defray their expences. Another great grievance they complain on is they are oblige to act as factors for the Regiment. Subject to many loses, without any extraordinary allowance for their trouble, drawing from the Continental Store by wholesale and delivering out to the Troops by Retail. This business has been attended with much perplexity and accompanyed with very great losses where the Colonels have not been good Accomptants. This is no part of the duty of a Colonel of a Regiment; and the mode in which the business has been conducted, too much of their time has been engrossed in that employment for the good of the service. There should be an Agent for Each Regiment to provide the Troops with cloathing on the easiest terms allowed to draw money for that purpose Ocasionally, to be stopt out of the pay Abstract. Those Agents could provide seasonably, fetch their goods from a distance and prevent those local impositions that arises upon every remove of the Army.
     The dispute begins to be reduced to a National principle, and the longer it continues the more that Idea will prevail. People engagd in the service in the early part of the dispute without any consideration of pay reward, few if any thought of its continuance; but its duration will reduce all that have not independant Fortunes to attend to their family concerns—and if the present pay of those in the service is insufficent for the support of them and their families they must consequently quit it. The Novelty of the Army may engage others but you cannot immagin the injury the Army sustains by the loss of every good Officer. A young Officer without any experience in the Military Art or knowledge of mankind, unless he has a very uncommon Genius must be totally unfit to command a Regiment.
     I observe in the Resolves of Congress they have reservd to themselves the right of rewarding by promotion according to merit; the reserve may be right but the exercise will be dangerous, often injurious and sometimes very unjust. Two Persons of very unequal merit the inferior may get promoted over the superior if a Single instance of bravery is a sufficient Reason for such promotion. There is no doubt but that its right and just to reward singular merit, but the publick applause accompanying every brave Action is a noble reward.
     Where one Officer is promoted over the head of another if he has Spirit enough to be fit for service it lays him under the necessity of quiting it. It is a publick intimation that he is unfit for promotion and consequently undeserving his present Appointment. For my own part, I would never give any Legislative body an opportunity to humiliate me but once. I should think the Generals Recommendation is necessary to warrant a promotion out of the Regular channel. For Rank is of such importance in the Army and so delicate are the sentiments respecting it that very strong reasons ought to be given for going out of the proper channel, or else it will not be satisfactory to the army in general or to the party in particular.
     The Emision of such large sums of money increases the price of things in proportion to the sums emited—the money has but a nominal value. The evil does not arise from a depreciation altogether but from there being larger sums Emited than is necessary for a circulating medium. If the Evil increases it will starve the Army, for the pay of the Troops at the prices things are sold at will scarcely keep the Troops decently cloathed. Notwithstanding what I write I will engage to keep the Troops under my command as easy and contented as any in the Army.
     I observe you dont think the game you are playing is so desperate as I immagin. You doubtless are much better acquainted with the resources that are to be had in case of any misfortune than I am; but I flatter my self I know the History—Strength and state of the Army almost as well as any in it both with respect to the goodness of the Troops or the Abillities of the Officers. Dont be too confident the fate of War is very uncertain, little incidents has given rise to great events. Suppose this Army should be defeated, two or three of the leading Generals killed, our stores and magazines all lost, I would not be answerable for the consequences that such a stroke might produce in American politicks. You think the present army assisted by the militia is sufficient to oppose the force of Great Britain, formidable as it appears on paper. I can assure you its necessary to make great allowances in the calculation of our strength from the Establishment or else you’l be greatly deceived. I am confidant the force of America if properly exerted will prove superior to all her Enemies, but I would risque nothing to chance—it is easy to disband when it is impossible to raise Troops.
     I approve your plan of encourageing our own Troops rather than seducing theirs, let us fight and beat them fairly; and free our Country from oppression with out departing from the principles of honnor Truth or Justice. The conditions you propose are very honnorable, but I fear whether they are altogether equal to the Emergency of the times, for mankind being much more influenced by present profit than remote advantagies, People will consider what benefit they are immediately to receive and take their Resolutions accordingly.
     If the Force of Great Britain should prove near equal to what it has been represented, a large Augmentation will be necessary; if the present Offers should not be sufficient to induce People to engage in the Army—You will be oblige to Augment the bounty; and perhaps at a time, when that Order of People will have it in their power to make their own conditions or distress the state.
     As I have wrote a great deal and the Doctor waiting I shall add no more only my hearty wishes for your health and happiness. Believe me to be with great esteem your most Obedient humble servant,
     
      N Greene
     
    